DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Applicant's Appeal Brief filed on 12/28/20 have been fully considered and entered.
3.        Applicant's arguments filed on 12/28/20 have been fully considered. All previous rejections have been withdrawn. 

Examiner’s Amendment
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian H. Tompkins on 01/08/21.

           The application has been amended as follows:
            (Please consider changes in the claims from Appeal Brief filed on 12/28/20) 
         (i)       In claim 1, please change the recitation “elastomeric polymer” in lines 3, 7, to “plurality of elastomeric polymer particles”
        (ii)       In claim 1, please change the recitation “elastomeric polymer particles” in lines 9, 11, to “plurality of elastomeric polymer particles”
        (iii)      In claim 1, please change the recitation “a first mixture” in line 8, to “the first mixture”
(iv)      In claim 1, please change the recitation “the solid state” in last line, to “a solid state”
        (v)        In claims 5, 7, please change the recitation “elastomeric polymer particles” to “plurality of elastomeric polymer particles”
       (vi)        In claim 11, please change the recitation “a temperature” to “the temperature” and recitation “a duration” to “the duration”
      (vii)        In claim 13, please change the recitation “the wet weight” in line 2 to “a wet weight”
      (viii)      In claim 13, please change the recitation “the weight of the LCM” in line 4 to “a weight of the LCM”

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts to the claim 1 are Moore (US 2009/0258963) and Ashley (US 4522957). Although, Moore teaches the resin form of elastomeric polymer particles but considered as flowable (e.g. liquid dispensed from syringe) in comparison the instant claim 1 requirement of solid state of the elastomer to be crosslinked. The closest prior arts do not suggest or disclose the claimed method of forming a lost circulation material.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768